Citation Nr: 1603041	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
		

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2015.  A transcript of the hearing has been associated with the claims file.  

The Board has recharacterized the issue on appeal to include any respiratory condition, as needed to better reflect the broad scope of the issue in light of the Veteran's hearing testimony.  See Board Hr'g Tr. 3, 10; Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Following the last adjudication of the case by the AOJ, additional pertinent evidence was added to the claims file.  Because he waived initial RO jurisdiction of this evidence, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).

	
FINDINGS OF FACT

The most probative evidence of record, particularly the July 2015 opinion of a VA doctor, establishes that it is less likely than not that Veteran's current COPD condition is a result of acetone exposure during service.





CONCLUSION OF LAW

The Veteran's COPD was not incurred in service.  38 U.S.C.A. §§ 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran was sent a comprehensive letter in January 2011, which was sent prior to the June 2011 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, those VA treatment records during the appeal period are of record through August 2015, including those subsequent to his June 2015 Board hearing, where he mentioned that he had an upcoming VA appointment later that month.  He did not identify and authorize VA to obtain any other relevant information.  

A VA examination has not been conducted.  Such an examination is not needed, however, as the evidence currently of record is adequate to decide the appeal.  Specifically, as explained in greater detail herein below, the Veteran asked his doctor in July 2015 about whether there is a nexus between acetone exposure during service and his COPD.  The doctor researched the question, but came to a negative conclusion.  This doctor's opinion is adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  

Accordingly, the evidentiary record appears to be complete.

C.  Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issue involved in the service connection claim, to include that the claim was denied between the symptoms began after service and there was no medical evidence connecting the symptoms to service.  See Board Hr'g Tr.  4.  The undersigned also suggested the submission of favorable evidence on this question.  See Board Hr'g Tr.  4.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran maintains that his COPD is a result of acetone exposure during service.  See Board Hr'g Tr. 5-6.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

In light of the applicable law set forth above, the Board has carefully considered the facts of this case.  Ultimately, the claim must be denied because the preponderance of the credible and competent evidence of record weighs unfavorably against the claim.  The reasons and bases resulting in this determination are as follows.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of COPD.  The medical records confirm a diagnosis in August 2010.  

Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337.



(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran suffered an injury during service.  The evidence, including the STRs, neither confirm (nor rebut) the Veteran's assertions that he was exposed to acetone on a daily basis while cleaning missile systems.  However, he credibly asserted such exposure during service.  Board Hr'g Tr. 5.  His military occupational specialty during service was 76R20, Missile Repair Parts Specialist, and his assertion of acetone exposure appears consistent with the places, types, and circumstances of such service.  See 38 U.S.C.A. § 1154(a).  

Therefore, the evidence is in a state of relative equipoise in showing that the Veteran at least as likely as not was exposed to acetone during service, which satisfies the second requirement to establish service connection.

(3) Nexus

Although the Veteran is currently diagnosed with COPD and incurred an injury during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

The Veteran does not contend that his COPD has been ongoing since service.  His STRs show treatment on several occasions, including in January 1970 and February 1971, for multiple symptoms, including a cough.  These were diagnosed as the "common cold" or tonsillitis.  However, there is no indication of a direct in-service onset.  To the contrary, he made clear in his November 2011 notice of disagreement (NOD) that his symptoms did not develop until 23 years after his separation from service.  

Instead, his contention is that his COPD is a result of the acetone exposure.  See Board Hr'g Tr. 6, 10.  

In July 2015, the Veteran asked his VA doctor about this nexus question.  The doctor wrote in his chart that she "[c]hecked PUBMED but did not see relationship between Acetone and COPD."  Accordingly, she noted that she was "unable to write letter to support that his COPD caused by Acetone."

The Board must find that this doctor's opinion is determinative.  While it is not phrased as a medical opinion, the VA examiner's opinion, in overall context, is discernable and understandable.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale.)  

At present, the Board can find no reason to call into question or otherwise discount the probative weight of this doctor's opinion.  In addition to being based on the relevant information, including the relevant in-service exposure to acetone, the doctor's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, this doctor's opinion is the most probative evidence of record regarding the nexus question. 

The Veteran wrote in his November 2011 NOD that "I have been informed by Health Professionals that it could take 20 to 30 years before any symptoms would appear."  He appears to be relating a positive nexus opinion by his doctors, which he is competent to do.  See Jandreau, 492 F.3d at 1376-77.  However, such opinions are not documented in his medical records.  Assuming the credibility of the Veteran's statements relaying the opinions, the Board is unable to assess the evidentiary value of such medical opinions.  

More specifically, the Board cannot determine the factual premise and reasoning underpinning such favorable medical opinions.  See Nieves-Rodriguez, 22 Vet. App. at 304; Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In this regard, the Board notes that although the undersigned Veterans Law Judge invited the Veteran to submit a positive private medical nexus opinion prepared by his physician in an effort to substantiate the Veteran's claim and agreed to hold the record for 60 days to provide the Veteran with the opportunity to do so, to date he has not submitted such a medical opinion or statement.  Therefore, these medical opinions have little probative value and are not sufficiently probative or persuasive to discount the otherwise determinative probative weight of the July 2015 VA doctor's opinion.  

The Veteran himself also asserts that his COPD is a result of the acetone exposure.  While the Veteran disagrees with the VA doctor's opinion, the nexus question in this case involves a complex medical matter requiring expert consideration of the nature of the Veteran's in-service acetone exposure; his post-service symptomatology; and the medical significance of these factors in the context of his current COPD condition.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  

Thus, the Veteran, as a lay person, has not established the competence needed to rebut the VA doctor's medical opinion, and he cites no record evidence indicating that the doctor was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, the Veteran's opinion is not sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his COPD condition and service.  See Fountain, 27 Vet. App. at 274-75.

In conclusion, the weight of the most compelling and convincing evidence establishes that the current COPD condition is unlikely to have resulted directly from the Veteran's acetone exposure during service.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  

For this reason, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for chronic obstructive pulmonary disease is denied.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


